Citation Nr: 1031343	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-13 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran's had active service from May 1980 to April 1984.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In September 2009, the Board remanded the matter to the RO for 
additional evidentiary development.  In the remand, the Board 
found that the Veteran's claim was not a claim to reopen.  
Rather, the matter required reconsideration, because the record 
contained pertinent service records that had not been associated 
with the claims file at the time of the prior denials.  38 C.F.R. 
§ 3.156(c)


FINDING OF FACT

Schizophrenia had its onset in service.

CONCLUSION OF LAW

Schizophrenia is due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1111, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
schizophrenia, which represents a complete grant of the benefit 
sought on appeal.  As such, no discussion of VA's duty to notify 
or assist is necessary.

The Veteran is seeking service connection for a psychiatric 
disorder.  As an initial matter, the Board points out that the 
scope of a claim should be construed based on the reasonable 
expectations of a non-expert, self-represented claimant, and the 
evidence developed during the claims process.  The factors to 
consider are the Veteran's description of his claim, the symptoms 
he describes; and all the information he submits or VA obtains in 
support of the claim.  Therefore, if a Veteran claims service 
connection for a specific disorder, any disorder reasonably 
encompassed by the Veteran's claim must be considered.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the record 
shows extensive treatment for a psychotic disorder diagnosed as 
schizophrenia and schizoaffective disorder.  Although the record 
also shows an assessment of gender identify disorder, the 
Veteran, throughout his correspondence, has described his claim 
as encompassing only schizophrenia.  Consistent with the 
Veteran's assertions, the Board finds that the scope the present 
claim reasonably encompasses only a claim of service connection 
for schizophrenia.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Also, certain chronic diseases, including psychosis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

Here, the Board finds that by extending the Veteran the benefit 
of the doubt, service connection for schizophrenia is warranted.  

The evidence suggests that a psychiatric disorder may have pre-
existed his May 1980 service entrance.  A Veteran, however, is 
presumed to have been sound upon entry into active service, 
except as to defects, infirmities, or disorders noted at the time 
of the acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran 
is not required to show that the disease or injury increased in 
severity during service before VA's duty under the second prong 
of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.  In 
Wagner v. Principi, the Federal Circuit Court held that, when no 
preexisting condition is noted upon entry into service, a Veteran 
is presumed to have been sound upon entry, and the burden then 
shifts to VA to rebut the presumption of soundness.  370 F.3d 
1089, 1096 (Fed. Cir. 2004).  Thus, according to Wagner, to rebut 
the presumption of soundness under 38 U.S.C.A. § 1111, there must 
be clear and unmistakable evidence that (1) a Veteran' s 
disability existed prior to service, and (2) that the preexisting 
disability was not aggravated during service.  See id.; see also 
VAOPGCPREC 3-2003.  The second prong may be rebutted with clear 
and unmistakable evidence establishing that either (1) the 
disability underwent no increase in severity during service, or 
(2) any increase in severity was due to the natural progression 
of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 
(2009) (citing Wagner, 370 F.3d at 1096).  By "clear and 
unmistakable evidence" is meant that which cannot be 
misunderstood or misinterpreted; it is that which is undebatable.  
Vanerson v. West, 12 Vet. App. 254 (1999).  

The Veteran's service treatment records (STR) show that a 
psychiatric disorder was not noted at the time of his May 1980 
service entrance.  Accordingly, he is presumed to have been sound 
upon service entrance.  Further, although the Veteran reports 
having psychiatric disability prior to service, the Board does 
not find that the evidence clearly and unmistakably erroneous 
shows that the condition pre-existed service.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

In reaching this conclusion, the Board has considered the service 
treatment records, which show treatment for psychiatric 
disability, but do not indicate that the Veteran had a pre-
existing Axis I psychiatric disability.  Indeed, the STR shows 
that the Veteran was admitted for inpatient alcohol treatment 
from June to July 1981; the discharge summary indicates that the 
Veteran had had no previous psychiatric diagnoses, and he had no 
overt evidence of anxiety or depression, and no past history of 
delusions or hallucinations.  The assessment was alcohol abuse, 
continuous, chronic moderate; and passive-aggressive personality 
disorder.  

In addition to these indications in the STR, the Board 
acknowledges that the Veteran has consistently maintained 
throughout his course of post-service psychiatric treatment that 
he had symptoms prior to entering service.  For instance, in 
April 1985 (within the same month of his service separation), the 
Veteran sought treatment at VA for alcohol dependency.  At that 
time, he reported a history of psychological evaluation at age 19 
requiring medication, but no other prior psychiatric history.  

In light of this evidence, the Board, however, finds that the 
evidence does not clearly and unmistakably erroneous shows that 
the Veteran had a psychiatric disorder that preexisted service.  
Further, the evidence does not show that the disorder was clearly 
and unmistakably not aggravated by service.  See Wagner, 370 F.3d 
at 1096.    

To the contrary, the STR shows symptoms of a psychiatric 
disorder, and the Veteran was diagnosed with passive-aggressive 
personality disorder.  According to 38 C.F.R. §§ 3.303(c), 
personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  The Board 
points, however, that the Diagnostic and Statistical Manual for 
Mental Disorders IV (DSM-IV) does not recognize "passive-
aggressive personality disorder" as an Axis II personality 
disorder.  Accordingly, the diagnosis of "passive-aggressive 
personality disorder" tends to weigh in favor of the Veteran's 
claim, because it demonstrates clinical evidence of a psychiatric 
diagnosis during service.  

The STR does not contain a copy of the service separation 
examination, if performed.  Thus, the Board has no basis upon to 
conclude that the Veteran's symptoms had improved or that he may 
have been clinically "normal" upon service separation.  As 
such, the Board must conclude that the record does not contain 
clear and unmistakable evidence that the Veteran's disorder was 
not aggravated by his active service. 

The evidence is at least in a state of relative equipoise in 
showing that the Veteran's current psychiatric disorder had its 
onset during service.  A VA examiner in February 2010 diagnosed 
the Veteran with schizophrenia, paranoid type.  The examiner then 
opined that "[i]t is less likely as not that schizophrenia had 
onset in service."  The VA examiner explained that the "only 
possible indication of a psychotic disorder was the mention in 
the discharge summary . . . of [the Veteran's] thinking others 
were out to get [him]."  The VA examiner noted that there was 
"no mention of hallucinations or delusions or thought disorder" 
during service.    

The Board finds that the February 2010 VA examiner's opinion is 
ambiguous.  On the one hand, the VA examiner's opinion could be 
understood to mean, essentially, that because the STR contained 
"no mention of hallucinations or delusion or thought disorder," 
the Veteran's "thinking others were out to get [him]" was 
insufficient evidence alone to conclude that the current 
schizophrenia had its onset during service.  On the other hand, 
the VA examiner's opinion could also, on a more sympathetic 
reading, be understood to mean that the examiner did, in fact, 
find that the Veteran's "thinking others were out to get [him]" 
was actually an indication of a psychotic disorder.  The February 
2010 VA examiner did not otherwise make clear her determination.  
Accordingly, consistent with VA's duty to extend a Veteran the 
benefit of the doubt, the Board finds that the VA examiner's 
opinion tends to weigh in support of her claim.  

For these reasons, the Board finds that the Veteran's 
schizophrenia at least as likely as not was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§  1110, 1111, 
1131; 38 C.F.R. §§ 3.303, 3.304; Wagner, 370 F.3d at 1094.  
Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection is warranted.  


ORDER

Service connection for a psychiatric disorder currently 
manifested by schizophrenia, is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


